Appellant failed to demonstrate a violation of due process
                because he received: (1) advance written notice of the charges; (2) written
                statement of the evidence relied upon and the reasons for disciplinary
                action; and (3) a qualified right to call witnesses and present evidence.
                Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974). Some evidence
                supported the decision by the prison disciplinary hearing officer,
                Superintendent v. Hill, 472 U.S. 445, 455 (1985), and therefore, appellant
                failed to demonstrate that he was entitled to relief. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Gibbons


                                                  --   D.z7t1 111-N
                                                   Dougl -



                                                   Saitta


                cc: Hon. Jerry A. Wiese, District Judge
                     Jeffrey Lee
                     Attorney General/Carson City
                     Attorney General/Las Vegas
                     Clark County District Attorney
                     Eighth District Court Clerk


                ...continued
                which imposes an atypical and signification hardship on the inmate in
                relation to the ordinary incidents of prison life).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A